DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No.9071901 in view of Kese et al. (US 5884198, hereinafter “Kese”).
Pending Application 17/171701
US 9071901
Claim 1:A wireless communication system for use by members of a hockey team, the wireless communication system comprising: (a) a first wireless communication device for a first team member, the first wireless communication device comprising: (i) a microphone for 

 A wireless communication system for use by members of a team, the wireless communication system comprising: (a) a first wireless communication device for a first team member, the first wireless communication device comprising: (i) a microphone for enabling the first team member to input an oral message; and (ii) a transmitter for transmitting the oral message via a first Wireless communication protocol; and (b) a second wireless communication device for a second team member, the second wireless communication device comprising: (i) a main transceiver for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol; (ii) a wearable audio device comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message, wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message; and (iii) a support for mounting the main transceiver to the second team member in a location physically remote from the wearable audio device; (c) wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol; (d) wherein the wearable audio device of the second wireless communication device comprises a transmitter and a microphone in communication with the transmitter for enabling the second team member to 


 	However, US 9071901does not discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device.”
	In a similar field of endeavor, Kese discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2)) in a location physically remote from the wearable (Referring to FIG. 4, the control unit 16 is provided with a talk button 26, a display 28, a key pad 30, a microphone 31, and a speaker 32. The control unit 16 is preferably mounted on a user's second shoulder attached to the second shoulder section 22b of the vest 22, Col. 4; lines 31-57).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 9071901by specifically providing a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device, as taught by Kese for the purpose of provide a portable radio that distributes the radio components and the components' weight on a user's body and utilizes the user's body for carrying a radio (Col. 1; lines 35-39).

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17  of U.S. Patent No. 9485573 in view of Kese et al. (US 5884198, hereinafter “Kese”).
Pending Application 17/171701
US 9485573
Claim 1:A wireless communication system for use by members of a hockey team, the wireless communication system comprising: (a) a first wireless communication device for a first team member, the first wireless communication 

 A wireless communication system for use by members of a team, the system comprising: a first wireless communication device for a team leader, the first wireless communication device comprising: a microphone for enabling the first team member to input an oral message; and a transmitter for transmitting the oral message via a first wireless communication protocol; and a plurality of second wireless communication devices for a plurality of second team members, the second wireless communication devices comprising: a main transceiver for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol; a wearable audio device comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message, wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message; and a support on the second team member for mounting the main transceiver onto the second team member, the support in a location physically remote from the wearable audio device; wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol; wherein the first wireless communication device includes a group routing controller having one or more selection actuators for selectively transmitting the oral message and 

The wireless communication system of claim 1, wherein the support comprises a transceiver pouch shaped for holding the main transceiver, the transceiver pouch being securable to a shell of the hockey shoulder pads.
Claim 3:
The wireless communication system of claim 2, wherein the transceiver pouch is configured to provide an interference fit with the main transceiver.
Claim 4:
The wireless communication system of claim 2, wherein the support comprises a 
Claim 5:
The wireless communication system of claim 4, wherein the mounting plate is secured to the shell of the hockey shoulder pads.



The wireless communication system of claim 1, wherein the support on the second team member includes a shoulder pad mounted assembly.
Claim 17:
The wireless communication system of claim 16, wherein the shoulder pad mounted assembly includes a transceiver pouch providing an interference fit to hold the main transceiver and a mounting plate for securing the transceiver pouch to a shoulder pad shell.



 	However, US 9485573does not discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device.”
	In a similar field of endeavor, Kese discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2)) in a location physically remote from the wearable audio device (Referring to FIG. 4, the control unit 16 is provided with a talk button 26, a display 28, a key pad 30, a microphone 31, and a speaker 32. The control unit 16 is preferably mounted on a user's second shoulder attached to the second shoulder section 22b of the vest 22, Col. 4; lines 31-57).”
.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10951747 in view of Kese et al. (US 5884198, hereinafter “Kese”).
Pending Application 17/171701
US 10951747
Claim 1:A wireless communication system for use by members of a hockey team, the wireless communication system comprising: (a) a first wireless communication device for a first team member, the first wireless communication device comprising: (i) a microphone for enabling the first team member to input an oral message; and (ii) a transmitter for transmitting the oral message via a first 

 A wireless communication system for use by members of a team, the wireless communication system comprising: (a) a first wireless communication device for a first team member of the team, the first wireless communication device comprising: (i) a microphone for enabling the first team member to input an oral message; and (ii) a transmitter for transmitting the oral message via a first wireless communication protocol; and (b) a second wireless communication device for a second team member of the team, the second wireless communication device comprising: (i) a main transceiver for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol; and (ii) a wearable audio device comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message, wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message; (c) wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol; and (d) a garment for the second team member, the garment having an epaulet receptacle affixed to a shoulder portion thereof; (e) wherein the speaker of the wearable audio device comprises at least one epaulet speaker, wherein the epaulet receptacle is shaped to have the epaulet speaker mounted and immobilized therein, wherein the epaulet speaker is tapered and angled so as to be aimed toward an ear of the second team member when the epaulet speaker is mounted in the epaulet receptacle.


 	However, US 10951747 does not discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device.”
	In a similar field of endeavor, Kese discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2)) in a location physically remote from the wearable audio device (Referring to FIG. 4, the control unit 16 is provided with a talk button 26, a display 28, a key pad 30, a microphone 31, and a speaker 32. The control unit 16 is preferably mounted on a user's second shoulder attached to the second shoulder section 22b of the vest 22, Col. 4; lines 31-57).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify US 10951747 by specifically providing a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device, as taught by Kese for the purpose of provide a portable radio that distributes the radio components and the components' weight on a user's body and utilizes the user's body for carrying a radio (Col. 1; lines 35-39).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata et al. (US 20050170791), in view Kese et al. (US 5884198, hereinafter “Kese”), and further in view Rank et al. (US 20100086152), hereinafter referenced as Tabata and Rank, respectively.
 	Regarding claim 1, Tabata discloses,  	A wireless communication system for use by members of a team (FIG. 2 is a view schematically illustrating a communication method between additional individuals other than the fellow passengers by a radio communication system), (the radio wave transmitter-receiver 73A of the driver of the vehicle 1A, as shown in Fig. 2), the first wireless communication device comprising:
(i) 	a microphone (see, microphone 71 in Fig. 2) for enabling the first team member to input an oral message ( the voice of the driver is detected and converted into a sound signal by the microphone 71 and transferred to the radio wave transmitter-receiver 73, Paras. [0039]-[0042]); and
 (ii) 	a transmitter (transmitter-receiver 73A shown in Fig. 2) for transmitting the oral message via a first wireless communication protocol (The radio wave transmitter-receiver 73 of the driver communicates with the radio wave transmitter-receiver 73 of the fellow passenger through the repeating apparatus 74, Paras. [0039]-[0042]); and
 	(b) 	a second wireless communication device for a second team member (combination of repeating apparatus 74 and passenger in the different vehicle as shown in Fig. 2), the second wireless communication device comprising: 
(i) 	a main transceiver (repeating apparatus 74) for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol (a radio wave signaled form the radio wave transmitter-receiver 73B of the driver of the vehicle 1B is received by the repeating apparatus 74B of the same vehicle and amplified by and re-signaled from the repeating apparatus 74B. The radio wave signaled from the repeating apparatus 74B is received by the radio wave transmitter-receiver 73B of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73A of the driver and the fellow passenger of the vehicle 1A and reproduced by the speaker 72A, Paras. [0040]-[0042] and Fig. 2);
(ii) 	a wearable audio device (helmet 70) comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message (The radio wave signaled from the repeating apparatus A is received by the radio wave transmitter-receiver 73A of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73B of the driver and the fellow passenger of the vehicle 1B and reproduced by the speaker 72B, Fig. 2 and Para. [0038-0045]), wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to (see, speaker 72 mounted in the helmet 70); and
	However, Tabata does not discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device.”
	In a similar field of endeavor, Kese discloses, “(iii) a support for mounting the main transceiver onto hockey shoulder Pads of the second team member (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2)) in a location physically remote from the wearable audio device (Referring to FIG. 4, the control unit 16 is provided with a talk button 26, a display 28, a key pad 30, a microphone 31, and a speaker 32. The control unit 16 is preferably mounted on a user's second shoulder attached to the second shoulder section 22b of the vest 22, Col. 4; lines 31-57).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Tabata by specifically providing a support for mounting the main transceiver onto hockey shoulder Pads of the second team member in a location physically remote from the wearable audio device, as taught by Kese for the purpose of provide a portable radio that distributes the radio components and the components' weight on a user's body and utilizes the user's body for carrying a radio (Col. 1; lines 35-39).
	Further, the combination of Tabata and Kese does not explicitly discloses, “wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol (The wireless transmissions 21, 22, 23, 24, 25 are bi-directional and operate at low power, giving them only a short range. Typically the range is less than one to two metres, so as not to disturb other wireless transmissions 21, 22, 23, 24, 25 between hearing aid systems in the vicinity transmitting on the same frequency,…… the relay devices 11, 12, 13, 14, 15 communicate wirelessly with a router 10 of Local Area Network 6 using respective communication links 31, 32, 33, 34, 35. The wireless connection to the Local Area Network is preferably based on one of the IEEE 802.11a/b/g standards, Paras. [0027]-[0029]).” 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of Tabata and Kese by specifically providing wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol, as taught by Rank for the purpose of having a distinct interest in enhancing sounds from their own internal conversation, while preferably suppressing any disturbing external noise (Para. [0006]).
	Regarding claim 10, the combination of Tabata, Kese and Rank discloses everything claimed as applied above (see claim 1), however the combination of Tabata, 
	It would have been an obvious matter of design choice to provide the location of the transceiver in a mid-back portion of the hockey shoulder pads, since applicant has not disclosed that providing the location of the transceiver in a mid-back portion of the hockey shoulder pads solves any stated problem or is for any particular purpose.

 	Claims 2-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabata, in view Kese, in view Rank and further in view of Kuo et al. (US 5148002, hereinafter “Kuo”).
	Regarding claim 2, the combination of Tabata, Kese and Rank discloses everything claimed as applied above (see claim 1), however the combination of Tabata, Kese and Rank does not explicitly disclose, “wherein the support comprises a transceiver pouch shaped for holding the main transceiver, the transceiver pouch being securable to a shell of the hockey shoulder pads.”
	In a similar field of endeavor, Kuo discloses, “wherein the support comprises a transceiver pouch shaped for holding the main transceiver, the transceiver pouch being securable to a shell of the hockey shoulder pads (The outer shell garment 21 includes a covered recess or pocket 22 for housing a radio communication module. Preferably, the radio communication module housing is located in the shoulder region of the garment, for convenient microphone and earphone connections, Col. 4; lines 53-62).”
Regarding claim 3, the combination of Tabata, Kese, Rank and Kuo discloses everything claimed as applied above (see claim 2), further in view of Kuo discloses, “wherein the transceiver pouch is configured to provide an interference fit with the main transceiver (The outer shell garment 21 includes a covered recess or pocket 22 for housing a radio communication module. Preferably, the radio communication module housing is located in the shoulder region of the garment, for convenient microphone and earphone connections, Col. 4; lines 53-62).”
	Regarding claim 4, the combination of Tabata, Kese, Rank and Kuo discloses everything claimed as applied above (see claim 2), however Tabata does not explicitly disclose, “wherein the support comprises a mounting plate for securing the main transceiver to the shell of the hockey shoulder pads.”
	In a similar field of endeavor, Kese discloses, “wherein the support comprises a mounting plate for securing the main transceiver to the shell of the hockey shoulder pads (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2). The antenna 14 utilizes a known patch antenna structure, including a front patch antenna 14a and a rear patch antenna 14b connected by a shoulder strap 24, Col. 4; lines 31-36).”

 	Regarding claim 5, the combination of Tabata, Kese, Rank and Kuo discloses everything claimed as applied above (see claim 4), in addition Kese discloses, “wherein the support comprises a mounting plate for securing the main transceiver to the shell of the hockey shoulder pads (As shown in FIG. 3, the transceiver 12 is attached to the antenna 14 and mountable on a first shoulder of a user (see FIG. 2). The antenna 14 utilizes a known patch antenna structure, including a front patch antenna 14a and a rear patch antenna 14b connected by a shoulder strap 24, Col. 4; lines 31-36).”
	Regarding claim 7, the combination of Tabata, Kese, Rank and Kuo discloses everything claimed as applied above (see claim 4), however the combination of Tabata, Kese, Rank and Kuo does not explicitly disclose, “ wherein the transceiver pouch comprises an elastic and stretchable mounting skin configured to securely hug the transceiver when the transceiver is fitted therein.”
 	Nevertheless, the examiner takes official notice that is well-known in the art that the transceiver pouch comprises an elastic and stretchable mounting skin configured to securely hug the transceiver when the transceiver is fitted therein.
.

Allowable Subject Matter
Claims 6, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the following is a statement of reasons for the indication of allowable subject matter:  
the closet prior art Tabata, Kese, Rank and Kuo, whether taken alone or combination, do not teach or suggest the following novel features: “the wireless communication system comprises the transceiver pouch with mounting straps with hook and loop fasteners, and the mounting plate includes loops for receiving the mounting straps”, in combination with other limitation in claims 1, 2 and 4.
Regarding claim 8, the following is a statement of reasons for the indication of allowable subject matter:  
the closet prior art Tabata, Kese, Rank and Kuo, whether taken alone or combination, do not teach or suggest the following novel features: “the wireless communication system comprises the mounting plate with an electrical shield layer that bears against the shell of the shoulder pad when the mounting plate is mounted thereto”, in combination with other limitation in claims 1, 2 and 4.
Regarding claim 9, the following is a statement of reasons for the indication of allowable subject matter:  
the closet prior art Tabata, Kese, Rank and Kuo, whether taken alone or combination, do not teach or suggest the following novel features: “the wireless communication system comprises the mounting plate with a high density foam pad layer that bears against the transceiver pouch when the transceiver pouch is mounted thereon”, in combination with other limitation in claims 1, 2 and 4.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 8549670: The present invention is a securing pocket for attachment to an accessory article that supports a small hands-free electronic device. The pocket further comprises an opening within the accessory article for supporting the pocket. The opening is dimensioned and contoured to support the electronic device. 
US 20150080061: The present invention is a communication system for a user having a helmet including earphones and a microphone and including a two-way radio and a microphone-including unit carried by the user and connected to the two-way radio includes a sensor for sensing the presence of the user's head within the helmet. A transmitter associated with the sensor transmits a wireless signal to the microphone-including unit which enables the microphone-including unit to wirelessly receive voice-carrying signals transmitted from the helmet microphone for conductance to the two-way radio.
US 20100026809: The present invention relates to determining the position and other related data of a ball, playing equipment, and/or players in a game of play or sporting event and selecting video and audio data relating to the game or sporting event. The invention is also applicable towards video coverage of any live event.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641